CaSe: 1219-CV-00343-.]RA DOC #Z 1-1 Filed: 02/14/19 l Of 5. Page|D #Z 5

 

NAILAH K. BYRD

CUYAH()GA COUNTY CLERK ()F C()URTS
1200 Ontario Street
Cleveland, Ohiu 44113

Court of Common Pleas

New Case E|ectronica||y Filed:
January 16, 2019 17:18

By: SAMUEL R. SMITH 00?6242

Conflrlnalion Nbr. 1601239

KELLY POLIAN CV 19 909713

vs.
Judge: PETER J. CORR]GAN
CVS CAREMARK ET AL.

Pages File>d: 4

E|ectronica||y Filed 01,-'16,-'201917:18;‘ fC\!' 19 909713;‘C0n11rmati0n Nbr. 1601239 f CLCB1

CaSe: 1219-CV-00343-.]RA DOC #Z 1-1 Filed: 02/14/19 2 Of 5. Page|D #Z 6

lN THE COURT OF CO|V||V|ON PLEAS
CUYAHOGA COUNTY, OH!O

CIVJL D|V|SJON
Ke||y Po|ian
1611 E. 66"‘ St. CASE NO.
Cieve|and, OH 44103
JUDGE
P|aintiff,
vs.

CVS Caremark COMPLAINT FOR NEGL|GENCE

One CVS Drive
Woonsocket, R| 02895

And

CT Coporation System, Statutory
Agent ClO Timothy Robertson
4400 Easton Commons Way,

Suite 125

Co|umbus, OH 43219

Defendants.

VVVVVVVVVVVVVVVVVVVVVV

COMES NOW Plaintifr; Kelly Polian (“P|aintiff”), and for her Comp!aint for
personal injuries and compensatory damages against Defendants CVS Caremark and

CT Corporation System (“Defendants”) states as follows:

PARTIES
1. P|aintiff at ali times reievant herein Was a resident of the City of C|eveiand,

Cuyahoga County, and the State of Ohio.
2. Defendant CVS CaremarK at all times relevant, herein waslis a limited liability

company organized under the laws of the State of Ohio, and licensed to do
business in the State of Ohio, and is doing business in Cuyahoga County and the
State of Ohio.

E|ectronica||y Filed 01/16/201917:18/ /CV19 909713 / Confirmation Nbr. 1601239 / CLCB1

CaSe: 1219-CV-00343-.]RA DOC #Z 1-1 Filed: 02/14/19 3 Of 5. Page|D #Z 7

3. Defendant CT Corporation System is the Statutory Agent of Defendant CVS
Carernark at all times relevantl herein which herein is a limited liability company
organized under the laws of the State of Ohio, and licensed to do business in the
State of Ohio, and is doing business in Cuyahoga County and the State of Ohio_

4. Defendant CT Corporation System herein was/is a member, agent and/or
employee of Defendant CVS Caremark and was acting within the course and
scope of said agency and/or employment and as a result Defendant CT is liable

for its conduct pursuant to the doctrine of Respondeat Superior.

COUNT ONE

5. Plaintiff at all times relevant herein Was a resident of the Cleveland, Cuyahoga
County and the State of Ohio.

6. On or about September 12, 2014, Plaintiff, while walking down the aisle of the
Defendant CVS Caremark’s Store, located at 8000 Euclid lalve.1 Clevelandl Ol-l
44103, tripped over a hose (not in plain view), attached to cleaning equipment,
left by the cleaning crew, causing her to fall forward onto the f|oor, thereby
causing her left Knee and right thumb to make contact with the floor_

7. As a result of the fall, Plaintiff injured her left knee, neck, left hip, left foot, both
shoulders and right thumb.

8. Plaintif't asserts that there were no Warning signs placed in the area in Which she
fell.

9. Plaintiff asserts that she made an incident report with Defendant CVS
Caremark’s store l\/lanager, who was on duty, shortly after the time of the fall_

10.Plaintiff asserts that Defendants failed to maintain its property (specifically by
placing warning signs in the area or removing the cleaning equipment) which
caused Plaintiff to fall, thereby injuring her left knee, neck, left hip, left foot, both

shoulders and right thumb.
11.As a direct and proximate result of Defendants’ negligence in failing maintain the

property, Plaintiff sustained personal injuries, including but not limited tol injuries
to her left knee, neck, left hipl left foot, both shoulders and right thumb, resulting

in pain, both temporary and permanent, and suffering that resulted in her

E|ectronica||y Filed 01/16/201917:18/ /CV 19 909713 / Config'nation Nbr. 1601239 / CLCB1

CaSe: 1219-CV-00343-.]RA DOC #Z 1-1 Filed: 02/14/19 4 Of 5. Page|D #Z 8

absence from work, an impairment of her normal, social and recreational
pursuits, including her ability to perform her usual daily activities all of which he
expects to continue into the indefinite future

12.As a direct and proximate result of Defendants’ negligence as set forth herein
above, in paragraph nos. six (6) and ten (10), Plaintiff continues to experience
intermittent pain and suffering to the present and has incurred medical and
hospital expenses and she expects that the medical expenses will continue into
the indefinite future

13.As a direct and proximate result of Defendants’ negligence, Defendants are liable
to Plaintiff for personal injuries, medical and hospital expenses and lost wages in

an amount greaterthan $25,000.00.

WHEREFORE, Plaintiff demands judgment on Count One against Defendants in
an amount greater than $25,000.00, with interest and costs and for any and all other

relief this Honorable Court determines is appropriate and just.

Respectfully submittedl

rwa._

Samuel R. Smith ll (0076242)
1220 W. 6“‘ St., Suite 203
Cleveland, Ohio 44113

(216) 225-7972/fax (855) 320-8107

Attorney for Plaintiff
Kelly Polian

E|ectronica||y Filed 01/16/201917118/ /CV 19 909713 / Confil”'l)’hation |\lbr. 1601239 / CLCB1

CaSe: 1219-CV-00343-.]RA DOC #Z 1-1 Filed: 02/14/19 5 Of 5. Page|D #Z 9

JURY DEN!AND

Plaintiff hereby demands a trial by jury.

Respectfully submitted,

/l»~vtlt

Samuel R. Smith ll (0076242)
1220 W. 6th St., Suite 203
Cleveland, Ohio 44113

(216) 225-7972/fax (855) 320-8107

 

Attorney for Plaintiff
Kelly Potian

E|ectronica||y Filed 01/16/201917:18/ /CV 19 909713 / ConfiA'nation Nbr. 1601239 / CLCB1

